           Case 1:19-cv-08658-JMF Document 75 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PHILADELPHIA INDEMNITY INSURANCE                                       :
COMPANY,                                                               :
                                                                       :
                                    Plaintiff,                         :     19-CV-8658 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
DEOGENE MEZA et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As discussed, and for the reasons stated, on the record during the conference conducted
by telephone earlier today:

       All dates and deadlines in this case are STAYED; and

       Fact and expert discovery are CLOSED.

         The Clerk of Court is directed to administratively close the case, without prejudice to
either party moving to reopen within 30 days of any material development in the underlying
liability action in state court. In any motion to reopen, the moving party shall indicate
(1) whether they believe expert discovery is necessary, and, if so, describing why that is the case
and proposing a schedule to conduct such discovery; (2) regardless of the necessity for expert
discovery, proposing next steps for resolving this case, including, if appropriate, a briefing
schedule for summary judgment motion practice.

        SO ORDERED.

Dated: December 17, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
